Citation Nr: 0103354	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  92-14 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for cataracts due to 
exposure to mustard gas.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1943 to 
December 1945.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  
In April 1998, the Board disposed of several issues on appeal 
and remanded the remaining issue of entitlement to service 
connection for cataracts due to exposure to mustard gas for 
further development.  The case was returned to the Board in 
November 2000.


REMAND

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board also notes that the April 1998 remand requested 
that the RO comply with the guidelines issued by the VA 
Veterans Benefits Administration (VBA) for development of 
claims relating to exposure to mustard gas (VBA Circular 21-
95-4 dated February 23, 1995, and Change 1 dated May 19, 
1995).  While the record reflects that the RO has 
accomplished most of the development provided for in the 
guidelines, the RO has not complied completely with VBA 
Circular 21-95-4 and Change 1.  Specifically, the guidelines 
note that, through a study by VA's Epidemiology Service, a 
list of participants in mustard gas testing/training in the 
Army is available.  The circular provides information with 
respect to a Central Office contact point to determine if a 
veteran's name is on the referenced list.  There is no 
indication that the RO has attempted to determine whether the 
veteran's name is on the above list.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claim.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records which have not already been 
obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, the RO 
should so inform the veteran and his 
representative, and request them to 
provide a copy of such records.

3.  The RO should follow the 
guidelines for development of claims 
relating to mustard gas in VBA 
Circular 21-95-4 (dated February 23, 
1995, with Change 1 dated May 19, 
1995, and any additional changes).  
All actions required by the 
guidelines are to be undertaken 
including contacting the Central 
Office contact point listed in the 
guidelines.  All actions should be 
documented fully in the claims file.

4.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  Then, the RO 
should undertake any further actions 
required to comply with the Veterans 
Claims Assistance Act of 2000.  

5.  The RO should then readjudicate 
the veteran's claim for service 
connection for cataracts due to 
exposure to mustard gas.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case and provide the veteran and his 
representative with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


